                                                                   1


1                IN THE UNITED STATES DISTRICT COURT

2                 FOR THE SOUTHERN DISTRICT OF TEXAS

3                             HOUSTON DIVISION

4    FEDERAL OF STATE MASSAGE        §    CASE NO. 4:17-CV-02936
     THERAPY BOARDS                  §
5                                    §    HOUSTON, TEXAS
     VERSUS                          §    TUESDAY,
6                                    §    NOVEMBER 6, 2018
     MENDEZ MASTER TRAINING          §
7    CENTER, INC.                    §    1:07 P.M. TO 2:35 P.M.

8
                            DISCOVERY HEARING
9
                 BEFORE THE HONORABLE NANCY F. ATLAS
10                   UNITED STATES DISTRICT JUDGE

11

12       APPEARANCES:                     SEE NEXT PAGE

13       ELECTRONIC RECORDING OFFICER: DESIREE SILLAS

14

15

16

17

18

19

20                      TRANSCRIPTION SERVICE BY:

21               JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                       935 ELDRIDGE ROAD, #144
22                     SUGAR LAND, TEXAS 77478
                Tel: 281-277-5325 / Fax: 281-277-0946
23                   www.judicialtranscribers.com

24
         Proceedings recorded by electronic sound recording;
25          transcript produced by transcription service.




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                2


1                             APPEARANCES:

2

3    FOR THE PLAINTIFF:             BAKER & MCKENZIE LLP
                                    Lisa Meyerhoff, Esq.
4                                   700 Louisiana, Ste. 3000
                                    Houston, TX 77002
5                                   713-427-5005

6                                   BAKER & MCKENZIE LLP
                                    Adam Gentle, Esq.
7                                   815 Connecticut Ave. NW
                                    Washington, DC 20006-4078
8

9

10   FOR THE DEFENDANT:             FRANCK & ASSOCIATES
                                    Herman Franck, Esq.
11                                  910 Florin Rd., #212
                                    Sacramento, CA 95831
12                                  916-447-8400

13

14

15

16

17

18

19

20

21

22

23

24

25




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                         3


1        HOUSTON, TEXAS; TUESDAY, NOVEMBER 6, 2018; 1:07 P.M.

2                 THE CLERK:    All rise.

3        (Call to Order of the Court.)

4                 THE COURT:    Please be seated.

5                 Good afternoon.   This is the case of Federation of

6    State Massage Therapy Boards versus Mendez Master Training

7    Center, and others.

8                 Would Counsel state their appearances, please?

9                 MS. MEYERHOFF:    Good afternoon, Your Honor.   Lisa

10   Meyerhoff and Adam Gentle of Baker McKenzie for the

11   Plaintiff.

12                MR. FRANCK:    Good afternoon, Your Honor.   Herman

13   Franck on behalf of all the Defendants.

14                THE COURT:    Okay.   This is a -- sent a discovery

15   and request for extension of time informal conference

16   brought on by the letter of October 22, signed by Mr. Franck

17   in regard to requesting essentially to open discovery up

18   completely.    The letter is dated October 22 and the

19   discovery period ended October 5th of this year.

20                Discovery that is sought is wide-ranging, covering

21   defensive theories in response to the Plaintiff's claims, as

22   well as affirmative theories asserted by a late-filed

23   counterclaim, as well as Requests for Interrogatories and

24   Production of Documents that are unspecified as to the

25   topic.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        4


1              The Plaintiff opposes this broad-ranging series of

2    requests and extension of time in a letter I received

3    yesterday, November 5th.    It's dated November 5th.     And

4    these are Documents 80 and 87 for the Record.

5              I also have the Defendant's Motion to Modify

6    Counterclaim Filing Deadline and Motion for Leave to file a

7    Counterclaim with supporting memorandum, and other exhibits.

8              I've looked at this case and the prior rulings

9    that were issued, and I'm in a bit of a quandary about how

10   to handle these requests.

11             I'm going to let you, Mr. Franck, go first.          I

12   would like to understand how you justify the request to

13   essentially start this case over now?

14             MR. FRANCK:    Would you like me to address the

15   Court from here, or should I stand at the podium?

16             THE COURT:    You can stand right there.     It's fine.

17             MR. FRANCK:    Okay.   Very well, thank you.

18             THE COURT:    No problem.

19             MR. FRANCK:    Your Honor, first of all, one thing

20   I've done since I wrote the letter since, and I gave this to

21   Counsel, was to actually give them the proposed discovery,

22   if you will.

23             THE COURT:    Okay, good.

24             MR. FRANCK:    What I've done is I've kind of

25   narrowed it down, just so you know.     I don't think it really




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          5


1    changes your overall concept that you want everything.

2              THE COURT:     Well, I just sort of summarized your

3    letter.

4              MR. FRANCK:     It's correct.     I'm not disputing it.

5    We want -- I mean, we haven't done any discovery, zero.

6              And I can tell you about one thing is that, you

7    know, they're still doing discovery.        Their discovery was

8    very last minute, but it had a due date of October 5, so

9    there wasn't a time period.

10             THE COURT:     Yeah.

11             MR. FRANCK:     So that's -- I know that.

12             I can also tell you that we were quite busy

13   responding to their stuff.       We did a big job to get all the

14   facts, documents, we gave them a lot of stuff and --

15             THE COURT:     You gave them "stuff."         What does that

16   mean?

17             MR. FRANCK:     What I mean is, they did a request

18   for these documents.     They did, you know, basic discovery

19   and --

20             THE COURT:     Are you from California?

21             MR. FRANCK:     Yes.

22             THE COURT:     Your letterhead says you are.

23             MR. FRANCK:     Yes.

24             THE COURT:     Do you have something called "Initial

25   Disclosures" --




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                      6


1              MR. FRANCK:    Yes.

2              THE COURT:    -- enforced by the Court there?

3              MR. FRANCK:    Yes.

4              THE COURT:    It's a federal rule.

5              MR. FRANCK:    Rule 26.

6              THE COURT:    Exactly, federal rule.

7              I'm wondering why your clients haven't complied

8    with Rule 26 with the initial disclosure requirements in

9    that rule, as well as other rules?

10             MR. FRANCK:    We did.

11             THE COURT:    Well, why would there be so much in

12   the way of discovery?    What -- in my world initial

13   disclosures means you produce documents in support of all of

14   your legal theories and defenses.

15             MR. FRANCK:    I can tell you this, Your Honor, the

16   way both sides handled this is, is both sides have done a

17   Rule 26 disclosure.    Both sides have listed witnesses and

18   listed documents, but they weren't produced.         They were

19   listed.

20             THE COURT:    I see.

21             MR. FRANCK:    And you'll recall when you gave us an

22   Order to further meet and confer, and I can tell you that

23   Friday Counsel and I did that.      And one of the things

24   they've done, which helps for sure is they would read to

25   provide us with the documents that they've listed, but we




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                         7


1    haven't received those yet, but I'm not complaining, but

2    they said they would do it.

3                 THE COURT:    Okay.

4                 MR. FRANCK:    So we listed them.    Just to answer

5    your question, we listed them, yes.        But that's not the same

6    as answering interrogatories.       We had to, you know, answer

7    questions.    I'm not complaining about it.        We did it.

8                 And they were cooperative.     I think we need an

9    extension, they gave us one in, you know, in the ordinary

10   course, but I'm just trying to point out, we did a good job.

11   I think did we did a good job because I haven't received a

12   letter back yet saying, "You didn't answer the question.

13   This objection doesn't work."       In fact, we didn't object.

14   We just answered the questions.

15                THE COURT:    Okay.

16                MR. FRANCK:    The questions were good and proper

17   questions.    They know how to write a question.        We wrote the

18   answers.

19                I will also tell the Court that we are this month

20   doing depositions of my clients.       They're going to be taken

21   November 27th, 28th, 29th, and 30th.        So discovery is open.

22   I mean --

23                THE COURT:    Underway.

24                MR. FRANCK:    And it's either way.

25                THE COURT:    Yeah, but underway by both sides is




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                             8


1    what you're saying?

2                 MR. FRANCK:    Well, right.     We're asking for our

3    side, but they're doing their side still.           So they've done a

4    -- I would describe it this way, the status:            They've had a

5    full barrage -- actually, they had two barrages of

6    discovery.     They did one early on and then on the -- they

7    had a -- there was a Motion to Dismiss based on personal

8    jurisdiction.

9                 THE COURT:    Right.

10                MR. FRANCK:    So they did discovery on that and

11   that's okay.    We -- you know, I was responsive.

12                THE COURT:    I ordered it.

13                MR. FRANCK:    Well, it was responded.

14                THE COURT:    This was before your time.

15                MR. FRANCK:     Fair enough.     And --

16                THE COURT:    I ordered it and for what it's worth,

17   it was not an easy go.

18                MR. FRANCK:    Okay.

19                THE COURT:    That's not your personal fault or

20   anything.    I'm just --

21                MR. FRANCK:    No.     I understand.

22                And I call Your Honor as I've come to this case, I

23   like to answer questions.         I don't want to not have it.

24   They've got a question, I want to have an answer.           I just

25   gave Counsel another document.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                            9


1                 THE COURT:    Okay.

2                 MR. FRANCK:    I'm that kind of guy.

3                 THE COURT:    All right.

4                 MR. FRANCK:    So we're not being that way.      I know

5    what you're talking about, though, and I have more of a you

6    gotta question?     I gotta answer.

7                 And they've asked proper questions.        They asked

8    proper requests to produce.        We've responded.     We gave them

9    everything.     After October 5, they're discovery was also

10   done in just kind of a relaxed way, and I'm not complaining

11   about that.

12                The pleadings, you know, they're not exactly

13   settled.     They're in the art in my Motion for Leave to

14   Amend, then they will be settled.        But you know, we're still

15   in a mode where (indiscernible) the pleadings because

16   obviously some of my requests for discovery will become moot

17   if you don't allow my cross-complaint.

18                But one part that would still be very much alive

19   is my first item I listed, which is a personal list

20   knowledgeable about their case-in-chief.         I'd like to hear

21   to whomever they're going to bring over to state the basic

22   elements of each of their claims.        I can't.

23                THE COURT:    Facts that support the basic elements.

24                MR. FRANCK:    Yes, and everyone we'll request,

25   obviously.     Obviously if I had done that timely, we wouldn't




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        10


1    have an issue with it.

2                 THE COURT:    Right.

3                 MR. FRANCK:    The only real issue is whether in the

4    Court's discretion you can excuse our being late on the

5    following grounds.     I hate to state that we were busy, but

6    we were busy.    We were busy with the following items:       There

7    was an amended pleading that they filed and we did a Motion

8    to Dismiss.     They had a bunch of discovery, we were busy

9    responding to that.

10                And it's kind of like we got -- our Motion to

11   Dismiss got ruled on, as you know.        We had to do an Answer,

12   and we did a Cross-Complaint.

13                There was a bit of a foul up actually in getting

14   the Court's Order because we weren't on the ECF -- our

15   account on ECF wasn't opened yet with the Court.         It takes a

16   while, so we learned.       There's a process to get your ECF

17   account.     And because of that, we are -- and you have --

18                THE COURT:    But are you not in -- on ECF in

19   Sacramento?

20                MR. FRANCK:    We are.   And you have to actually

21   apply here.     I didn't realize that.     I thought once you were

22   in, you were in.     I didn't realize you're not.       You can -- I

23   mean, we found out about your Order because we just went to

24   PACER.     We can still go to PACER.     And we looked it up and

25   we thought, uh-oh.        And I can tell you by the time we




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          11


1    figured that out, there was like one day left.          I think we

2    found out like the day before the 15-day -- or 14-day period

3    runs.

4               And that's one of the reasons I'm asking you to

5    please excuse that.     It's sort of a -- I mean, we will take

6    responsibility for it.     We should have been looking at your

7    -- first of all, I was just surprised.        I didn't think it

8    would take that long.

9               I can tell the Court I phoned your Admin Group

10   that does that.

11              THE COURT:    In the Clerk's Office.

12              MR. FRANCK:    Yeah.   There's some people that do

13   that, and they just informed me, hey, it takes a while.

14   That's all.

15              THE COURT:    Oh.

16              MR. FRANCK:    They weren't picking on us.       It just

17   takes a while to do it.

18              So because of that, I request that our -- these

19   issues be excused, in effect, by the Court.

20              With regard to our discovery, I appreciate

21   Counsel's offer on Friday.      They'll at least give us their

22   initial disclosures.

23              It is my understanding, even in California, we do

24   this.   We do initial disclosures.      We don't actually produce

25   the stuff, we just list it and then you give it to the other




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        12


1    side and they got a list.         And every normal request to

2    produce is:    "All items in your initial disclosures."

3                 THE COURT:    Oh, around here the rule says you may

4    list, unless the Court --

5                 MR. FRANCK:    Okay.

6                 THE COURT:    -- says otherwise, and I order

7    otherwise routinely.       But you came in in the middle of the

8    movie, so.

9                 MR. FRANCK:    So both sides listed, okay?      And now

10   they're agreeing -- we've certainly given them our stuff,

11   you know?    They're agreeing to give at least the stuff

12   they've listed, which is progress.         I just got that

13   agreement on Friday, so that's --

14                THE COURT:    Yes.

15                MR. FRANCK:    -- you said meet and confer, you'll

16   be happy to know every now and then meet and confer works.

17                THE COURT:    Yes.

18                MR. FRANCK:    At least it did a little.

19                The other thing that we worked out on Friday,

20   which I appreciate, was Counsel agreed that as long as we're

21   here, we could at least talk about the Motion for Leave to

22   Amend.

23                THE COURT:    Sure.

24                MR. FRANCK:    You got us all here, you know, and I

25   can tell you what I want to say about it is basically what




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                      13


1    I've already told you.    I would like to add that when I'm

2    looking at my Cross-Complaint and I'm looking at the

3    compulsory cross-complaint rule, it looks like my

4    Cross-Complaint is in the category of a compulsory

5    cross-complaint.   That's my view.

6              And with that in mind -- that's a circumstance I

7    request the Court take a look at from the standpoint of,

8    okay, if I don't -- it's not like I can just go on and file

9    a new case.

10             THE COURT:     Well, one of the -- you hit on one of

11   the issues that, frankly, I questioned, which was why these

12   wide-ranging counterclaims -- you keep calling them

13   "Cross-Complaints."     I'm not clear why.   I think it's a

14   "Counterclaim" to tell you the truth.

15             MR. FRANCK:     I think you're right.      That's right.

16             THE COURT:     Okay.   But anyway, why your people

17   didn't haul off and sue in another court.      Frankly, your

18   clients have been evasive in the course of this litigation.

19   They've fought tooth and nail.     They've resisted discovery.

20   They've been difficult on a lot of the mechanics and they're

21   asserting rights they may have.     I'm not criticizing them on

22   the merits, but what I am saying is:     If they thought that

23   there was some antitrust or civil rights claim or something,

24   they could have sued the Federation anytime they wanted.

25   They didn't have to do it in a counterclaim in this case.




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       14


1               And so they could have fought tooth and nail over

2    here -- their perfect right.       And filed a separate claim or

3    case with these affirmative claims that -- maybe not be

4    counterclaims, compulsory.       I'm just asking you.   And let's

5    face it.   They had a lawyer at the beginning who wasn't --

6    who had been sanctioned and not told me about it, and then

7    they got another lawyer, and they filed Motion to Dismiss

8    and all that.   And then you come in -- I rule and then you

9    come in, or I ruled, actually.       I'm not sure when you came

10   in.   You came in in June and I don't think I ruled 'till

11   August.

12              But I don't know that you filed the responsive

13   papers.

14              Did you file them?

15              MR. FRANCK:    Yes.

16              THE COURT:    Okay.

17              MR. FRANCK:    Yes.

18              THE COURT:    So anyway, my point was this case has

19   been pending for 14 months, and it's late to bring in what I

20   consider to be pretty wide-ranging and unusual, but it may

21   be valid; it may be not.     I haven't looked at them yet.

22   Claims against this Federation and I'm just sort of mulling

23   over your point about it being compulsory counterclaims.

24              I don't know that they are, but I would need to

25   think about that.




                     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        15


1               MR. FRANCK:    Your Honor, I appreciate --

2               THE COURT:    The facts are somewhat different, but

3    again, I'm not sure what facts you're alleging because your

4    complaint -- your proposed counterclaims are not that

5    detailed, so it's a little hard for me to know.

6               MR. FRANCK:    Let me answer the Court's question,

7    first of all.

8               I'm not positive it's compulsory from --

9               THE COURT:    And it may or may not be.       I'm not

10   ruling.

11              MR. FRANCK:    Okay.    Fair enough.

12              I'm in a category where I'm looking at it, and I'm

13   trying to think it is and I'll tell you why.          The triggering

14   event here where my client had the first adverse conduct by

15   the Plaintiff was when they sued.      What they did was they

16   kind of shot me down, okay?       They said, you cannot do this

17   anymore.   You're using our test questions.       You're not

18   allowed to do that.

19              THE COURT:    When you were obtaining -- and they

20   were complaining that your people are obtaining the test

21   questions surreptiously and --

22              MR. FRANCK:    Yes.

23              THE COURT:    -- deceitfully.

24              MR. FRANCK:    Yes.    And so, they basically put my

25   client out of business.    So that actually is the first




                     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                      16


1    adverse conduct between the parties.

2                 THE COURT:    All right.

3                 MR. FRANCK:    Prior to that, I don't know that

4    there was an -- I mean, they didn't know that that would

5    happen, first of all.      I'm not so sure they could have said,

6    You don't allow us to exist, because up until that date, as

7    far as my client knew, they were allowed.

8                 This kind of service my client provides is openly

9    advertised.    Nobody does it in secret and there's an

10   industry out there that is a test preparation service, kind

11   of like Stanley Capital and the SAT.

12                THE COURT:    Sure, sure.   I believe I've had other

13   cases involving test masters and some others, and

14   engineering settings lawsuit.

15                But here's the point, I think that what they're

16   worked up about is not your test prep.        It's that you're

17   taking copies of questions surreptiously and then using

18   them, teaching the answers so that people are not learning

19   substance.    They're learning how to answer the questions

20   that your people have reason to believe will be on the exam.

21   And so there's an element of what is alleged to be cheating.

22                MR. FRANCK:    You know, and I know --

23                THE COURT:    That's not test prep.    That's a

24   different category, according to the allegations.

25                MR. FRANCK:    Your Honor, I can assure you your




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          17


1    understanding is totally correct.         And I know that for a

2    fact because during our meet and confer discussion with

3    Counsel, --

4                 THE COURT:    Okay.

5                 MR. FRANCK:    -- that's exactly what she told me.

6    The issue is --

7                 THE COURT:    Okay.    I've read --

8                 MR. FRANCK:    It's a cheating issue, okay?

9                 You know, one of the points I made to counter that

10   is I remember all too well studying for the multi-state bar

11   exam.

12                THE COURT:    Uh-huh.

13                MR. FRANCK:    And do you know what they use on

14   those exams on our group?      Prior questions.     They do.   And

15   it's --

16                THE COURT:    Yes, given how do you think they've

17   acquired those?

18                MR. FRANCK:    Somehow BARBRI (phonetic) got them

19   all.     That's where I did it.      And they had them all.

20                THE COURT:    I took the same course.

21                MR. FRANCK:    Okay.    Wonderful class, and they give

22   you the actual question and if you think about --

23                THE COURT:    It's questions from years earlier,

24   right?

25                MR. FRANCK:    They call them "past exam questions."




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          18


1                 THE COURT:    Yes.

2                 MR. FRANCK:    I don't know about years ago, but --

3                 THE COURT:    Okay.

4                 MR. FRANCK:    -- past.

5                 THE COURT:    I take your point.

6                 MR. FRANCK:    And whatever.    And I know this is the

7    debate I had with Counsel.         Her comment was she uses the

8    word "retired" questions.

9                 THE COURT:    Uh-huh.

10                MR. FRANCK:    The questions are retired.     I don't

11   know that that's -- I mean, I was just told they were past

12   questions.     Whether they're never going to be used again, I

13   don't know.

14                THE COURT:    I guess that's what discovery will

15   tell us.

16                MR. FRANCK:    Well, if you allow it.

17       (Laughter)

18                MR. FRANCK:    But let me suggest this, though.

19   What we have is -- just so you, the Court, is aware on our

20   end -- is we've got people that actually don't really speak

21   English.     They do some, but not much.      They're basically

22   Chinese.

23                And my client has a Mexican surname.       Her husband

24   is Mexican, but she's Chinese.

25                THE COURT:    Okay.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                      19


1                MR. FRANCK:    Okay.    So her client base is Chinese.

2    That’s what they are.     And they are -- I was trying to

3    explain this to Counsel.        I don't think she believed me, but

4    they are extremely knowledgeable and skilled about massage

5    therapy.    They totally know their stuff.      Their issue isn't,

6    "You've got to give me the answers because I don't know the

7    answer."    Their issue is:      "You need to explain these

8    questions in Chinese because right now they're in English

9    and I don't speak enough English to figure it out."

10               I believe the Plaintiff is of a view that if you

11   don't speak English sufficient enough to get by without my

12   client or someone else out there with a translation service,

13   then you don't qualify.       You can't be a massage therapy

14   person.

15               THE COURT:    Oh.

16               MR. FRANCK:    Something I can guarantee you my

17   clients and the many students that have gone there would

18   just say they're totally wrong.        They totally know their

19   business.    They know how to do it.      They're very good at

20   what they do.

21               THE COURT:    Let me ask you something.    Do you know

22   whether the -- and I should ask this of Plaintiff's Counsel,

23   but do you know whether there is -- the test is given in

24   Spanish or in some other language besides Chinese?        And

25   besides English?




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        20


1                 MR. FRANCK:    Spanish, yeah.   It is also given in

2    Spanish.     And that's nice.   One language down.

3                 I can tell the Court I just voted in California on

4    Saturday and it's done in seven languages.

5                 THE COURT:    Oh, wow.

6                 MR. FRANCK:    And my son had to do the DMV test.

7    They have that in 13 languages.

8                 THE COURT:    Right.

9                 MR. FRANCK:    It's amazing, and I don't know how

10   all that came to be, but worse thing here -- and we're not

11   actually telling them they should give the exam in Chinese.

12   We're not going to find anyone saying that.         What we're

13   saying is:     We can teach it in Chinese.

14                And they claim these questions -- by the way to

15   use your word -- are surreptiously obtained, but I just gave

16   Counsel a photograph that's on Chinese and LA.com called

17   another service like ours, using the exact same question.

18   You can see because it's a photo of it.

19                THE COURT:    Uh-huh.

20                MR. FRANCK:    And so any concept that these are

21   highly secret or kept under cover is I don't think true at

22   all.   I think these questions have been out there since --

23   I've got data showing they've been here from like 2014 and

24   very commonly used, very openly used.

25                I can also tell the Court that this Plaintiff did




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       21


1    not do a "Cease and Desist" request prior to the lawsuit.

2    They just sued, all right?

3              THE COURT:    Yeah, but they didn't get an

4    injunction either.

5              MR. FRANCK:    Well, I'll tell you what.     They

6    wouldn't need one because the minute my client got sued --

7    as difficult as my client may be to the Court, I appreciate

8    that --

9              THE COURT:    I'm not sure it was the client or it

10   was the lawyers, I'm really not.

11             MR. FRANCK:    Your Honor --

12             THE COURT:    I'm not trying to throw stones at your

13   client on the merits.

14             MR. FRANCK:    -- Your Honor, one thing I can tell

15   you, in my life I've represented many, many Chinese people

16   and I can tell you coming from Communist China, they are

17   deathly afraid of court.

18             THE COURT:    Yeah.

19             MR. FRANCK:    And most of the people go to court to

20   get executed, you know, and they don't want to -- you know,

21   even if you ask a simple question:     What is your name?     You

22   know, they'll be like, "Objection; relevance."       You know,

23   they'll fight you, you know, until the end of time.

24             And it's kind of -- I can just tell you.       I have

25   this problem, too.   I have problems getting clients to just




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        22


1    even come to court, you know?       Even when they've got all the

2    evidence and they're the Plaintiff, you know, no one is

3    going to get executed.     You're going to win money, and they

4    still don't want to go.

5               So I wanted you to know there's definitely that

6    kind of problem here.

7               THE COURT:    Culture.

8               MR. FRANCK:    And I'm a guy -- I'm kind of a

9    cross-over guy.    I was married to a Chinese woman for a long

10   time.   So I kind of know this personality-type. And I'm the

11   one that kind of says, "Look, the Court can be your friend.

12   You know, if you go there properly and do what you're

13   supposed to do, follow all the rules, you know, when they

14   ask a question, answer the question.        You would be surprised

15   how much work that takes to do sometimes.

16              I want to assure the Court that I have gotten my

17   client here to that point.

18              Now my client also -- I represented him in

19   California.   So that's how we met.       We were over there, as

20   the Court knows, and sued -- a lot of the stuff they've been

21   sued for are events that occurred in California.

22              THE COURT:    Right.

23              MR. FRANCK:    And they brought me into a matter

24   they had there.    It's really not connected to this, but it

25   was another entity.     My client own another company that for




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          23


1    the massage therapy exam, you need to have done 500 hours of

2    work to quality to take the exam.       It's a little bit like

3    you can't just sit for the bar exam.        You've got to three

4    years of law school.

5                 And my client's surplus isn't that 500 hours.          You

6    have to have done that and then you come to them with proof

7    of that and they do a pure test prep service.            It's kind of

8    like BARBRI doesn't send you to law school.

9                 THE COURT:    Right.

10                MR. FRANCK:    You know, BARBRI prepares you for the

11   bar.     It's a very similar analogy.

12                And I can tell you right ow, there are probably 10

13   or 20 service providers just like my client who are out

14   there.     They've got the same test questions.         They're

15   advertising it proudly that "We have a 98 percent pass

16   rate," you know, to which Counsel says, "Yeah, while you're

17   cheating."     And I don't really know that it is.         You've

18   still got to know all that info.

19                I'll give you an example.     We have --

20                THE COURT:    Could we get back to -- I appreciate

21   the background to tell you the truth.

22                MR. FRANCK:    Okay.   All right.

23                THE COURT:    It's very interesting.       But I think we

24   need to get back to the issues that we have today, which

25   are:     Scope of discovery, if it's not too late, and whether




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                         24


1    or not the counterclaim can be filed because I extend the

2    counterclaim answer deadline.

3                 MR. FRANCK:   My main answer to your question is

4    that they have not taken adverse action against my client

5    until they sued.

6                 THE COURT:    Uh-huh.

7                 MR. FRANCK:    There was no --

8                 THE COURT:    Right.    I understand that.    You've now

9    clarified.

10                MR. FRANCK:    Okay.    Okay.   Your Honor, I guess

11   this is one of these discretionary issues for the Court,

12   whether you excuse someone's lateness.         I've kind of

13   explained why we were late.         I apologize to the Court for

14   that, and I'm also trying to show the Court that we are now

15   being diligent, at least with their stuff, --

16                THE COURT:    Can I ask you one question about the

17   lateness?    You said -- I think your appearance was in June,

18   and you're saying you made an appearance in June, but you

19   didn't get my August ruling until -- somehow you had seen

20   the July -- well, the Amended Complaint that was on file and

21   then the Corrected Amended Complaint, and you responded to

22   the motion -- I'm sorry.      That's Plaintiff responded to the

23   Motion to Dismiss.

24                They amended the Complaint in May.         It was on

25   file, and Motion to Appear Pro Hac Vice, you guys -- you




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       25


1    filed on June 21.    Granted the same day.

2                You guys filed the Motion to Dismiss the Amended

3    Complaint, Document 66, on July 3rd.       Your own declaration

4    on the 11th.

5                So -- and then on the 11th, it says, "Statement of

6    Counsel for Defendants, we need to manually file Motion to

7    Dismiss."

8                MR. FRANCK:    That's because we were not approved

9    for ECF.    That's why.    And Your Honor --

10               THE COURT:    Oh, you could see the documents on

11   PACER, but you couldn't file?

12               MR. FRANCK:    Right, yeah, and until you're

13   approved with an ECF account, you can't actually file, but

14   you can see them.    But you can see them, and that's how we

15   -- if you're wondering how were you able to look at them?

16   The answer is PACER.      That's still correct.

17               THE COURT:    Okay.   That was the question.

18               MR. FRANCK:    And just so you know, Your Honor,

19   that's the way we did find your Order and we went to PACER a

20   little bit too late.      My regret is that we weren't going

21   like earlier.

22               THE COURT:    Is there a reason that when you

23   realized that there had been an Order and it was 13 days or

24   whatever you said, that you didn't ask for an extension of

25   time?




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       26


1                MR. FRANCK:    I know.   There's no reason for that

2    and I regret that we did not.        We should have and --

3                THE COURT:    Because the standard, which I wrote in

4    my Order, the most recent memorandum, or Order really, was

5    -- and I laid out the rules and I need to fine excusable

6    neglect.    I do respect that I have some discretion, but the

7    standard is not nothing.     So I'm just wondering about that.

8                MR. FRANCK:    Your Honor, our -- this is what we

9    did is we just kind of randomly looked at PACER and we

10   looked too late is what it was.       And we're looking for the

11   decision -- Your Honor, there's no due date on your decision

12   as you know.    It comes out when it comes out.

13               THE COURT:    Sure.

14               MR. FRANCK:    And so we just kind of randomly

15   looked.    We looked on that date, and I do agree with the

16   Court's idea that what we should have done is on that day

17   said, "Oh, my goodness.     We just learned about this.      Let's

18   do a quick Motion for Extension," or something.        And we did

19   not do that.    Instead, we just got busy and did an Answer

20   and a Counterclaim, and I don't know.

21               THE COURT:    Okay.   I understand.

22               MR. FRANCK:    That's what it is, you know?

23               THE COURT:    Okay.   So what are you actually -- I

24   mean, assuming I know you want to file this counterclaim and

25   I know you want some discovery.       What exactly are you




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       27


1    proposing?    I saw that you had some ideas in your paperwork,

2    but frankly, I couldn't even follow those completely.

3                 Tell me what you're thinking in terms of the

4    amount of time and what discovery you're really thinking you

5    need?

6                 MR. FRANCK:    Your Honor, I can answer that

7    question much better now and I have a couple of suggestions

8    for the Court.

9                 I did prepare what I would call the proposed

10   discovery and at the time I wrote that letter, I did not

11   have it prepared.

12                THE COURT:    Right.

13                MR. FRANCK:    And -- but I can tell you it kind of

14   tracks what I said in the letter.         PMK deposition on claims

15   of liability and damages to Plaintiff.

16                THE COURT:    Okay.

17                MR. FRANCK:    I got that.

18                THE COURT:    Got that.

19                MR. FRANCK:    I got that data.

20                And similarly, as to each of our counterclaims,

21   the basic requirements.

22                THE COURT:    What is it similar?    That's what I

23   don't understand.

24                MR. FRANCK:    In other words, asking them questions

25   about the specifics of our counterclaim.         So what I want is




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                      28


1    -- if they're going to deny it, which I totally expect them

2    to do -- a person most knowledgeable who could deny the

3    facts we're alleging, and tell us what alternative facts

4    they have.    So that's the nature of the PMK.

5                 THE COURT:    Okay.   I see those as different; that

6    is, the affirmative claims versus the --

7                 MR. FRANCK:    I'm sorry, Your Honor.

8                 THE COURT:    -- your affirmative claims and the

9    facts supporting your affirmative claims are different than

10   the people who might know something, or the scope of the

11   discovery is different through your affirmative claims

12   versus what Plaintiff has alleged.

13                MR. FRANCK:    Your Honor?

14                THE COURT:    But in any event, I get the point.

15                MR. FRANCK:    Yeah, I'm just saying it's similar in

16   the sense that they got so many causes of action.         We've got

17   three.   I want to know their denials -- you know, or to what

18   extent they actually might admit something.         You never know.

19   They might say yes to something.

20                THE COURT:    Yeah.

21                MR. FRANCK:    So it's basically their claims and

22   our claims.

23                THE COURT:    Okay.

24                MR. FRANCK:    I want to know if they deny them and

25   if so --




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                         29


1              THE COURT:     Well they have to answer your

2    counterclaim if they let it be filed obviously.

3              MR. FRANCK:     Yes, yes.

4              THE COURT:     And then we'll see.

5              But anyway, deposition of FSMBT -- MTB, that's

6    deposition of their person on your federal civil rights

7    claim?

8              MR. FRANCK:     Yes.    And our negligence claim and

9    our antitrust claim.

10             THE COURT:     Okay.    Well I don’t see anything about

11   the negligence claim, but I'll assume you meant it.

12             Okay.

13             MR. FRANCK:     I do see a stain on my letter.

14             THE COURT:     Right.

15             MR. FRANCK:     But I've done it should be.      That's

16   an omission on my part.

17             So what I've done is I've created --

18             THE COURT:     And then keep going.      What is the

19   series of interrogatories about?

20             MR. FRANCK:     I actually -- I could scratch that

21   from the list.    I'm not going to have any problems.

22             THE COURT:     You'll just do it through depositions?

23             MR. FRANCK:     Yeah, yes.    So we'll just do the

24   deposition and the request to produce documents is basically

25   the statement of request to produce that I've done in the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          30


1    PMK deposition and are proposing.

2                 And it's documents that support their case-in-

3    chief, which we may have kind of sort of worked it out.

4    They're willing to give me their initial disclosures.            That

5    might actually solve that.

6                 And then documents supporting their denial of our

7    other claims, our counterclaims.

8                 THE COURT:    Okay.   I got it.

9                 MR. FRANCK:    Those are basically what I'm after

10   right now.

11                THE COURT:    All right.   Thank you very much.

12                MR. FRANCK:    If I may?   One other thing about the

13   counterclaim.     My request was that we could get into the

14   status of where it was before you struck it, which was

15   there's a Motion to Dismiss that they filed.            It's fully

16   briefed, waiting for a decision.

17                THE COURT:    Okay.

18                MR. FRANCK:    We'd like to put it back --

19                THE COURT:    Are you satisfied with your

20   counterclaims without leave to amend?          Because let's put it

21   this way, I want to get this case, if I allow the -- strike

22   that.

23                If I allow the filing of the three counterclaims

24   you've asserted, I'm asking you are you satisfied and you

25   are prepared to live with that counterclaim paper; that is,




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          31


1    the September 10th paper that was filed?         And that's it,

2    right or fall on that?

3                 MR. FRANCK:    Yes.    I understand.   Yes.

4                 THE COURT:    Because normally as you may know, if

5    you grant a Motion to Dismiss, then you've got to get leave

6    to amend, and this case is already old, and so I'm trying to

7    figure out:    Do you need leave to amend in light of what you

8    have already seen from the Plaintiff's Counter-Defendant's

9    Motion to Dismiss?

10                MR. FRANCK:    Your Honor, I'm just going to agree

11   that we'll sink or swim on the current version of the

12   pleadings.    And I appreciate what the Court is stating.         To

13   me, that's a fair compromise, if you will.          I hate to say,

14   gosh, I don't need leave to amend because for all I know

15   you'll -- if you were to --

16                THE COURT:    Well, you know that -- you know what

17   they think the problems are.

18                MR. FRANCK:    I do.

19                THE COURT:    And now I'm not bound to that and you

20   know, it's possible I could come up with something

21   different, I don't know.      I didn't deal with it.

22                MR. FRANCK:    But --

23                THE COURT:    But you know what I'm basically saying

24   to you is:    Do you propose that you rely solely on the

25   current -- I'll call it the "September 10th Counterclaim" --




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                     32


1    and that's it, or are you suggesting you get to do a little

2    clean up in light of all the other stuff we talked about

3    with respect to documents that you haven't yet seen and the

4    like?

5               MR. FRANCK:    Your Honor, I will sink or swim on

6    the counterclaim as is.

7               THE COURT:    Okay.   So you want a person most

8    knowledgeable on the Plaintiff's claims against your

9    clients.   You want somebody -- according to what you've

10   written in the letter:     Documents listed in the Plaintiff's

11   initial disclosures and request to produce documents

12   regarding written policies and programs to turn away test

13   takers, which is an allegation they've made.

14              MR. FRANCK:    That's an allegation we made.

15              THE COURT:    I'm sorry, you've made.

16              MR. FRANCK:    Yes.

17              THE COURT:    And you want a deposition about their

18   positions on the three proposed counterclaims, which are

19   negligence, some sort of due process claim, and an antitrust

20   claim, Sherman?

21              MR. FRANCK:    Yes.

22              THE COURT:    Okay.   And the rest of this goes by

23   the wayside?

24              MR. FRANCK:    Yes.

25              THE COURT:    All right.    Have you produced




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                            33


1    everything that your clients have in their possession in

2    support of their defenses and proposed counterclaims?            That

3    is all documents both supporting or pertaining to your

4    positions in this case?

5               MR. FRANCK:    I want to say almost all.      Let me

6    tell you the categories I haven't given anything.         I

7    actually just collected some up.

8               There's some advertising documents, some of which

9    we've produced and some of which we have not.         And I'm

10   getting advertisements of other similar service providers.

11   So there's a little bit more in that category.

12              THE COURT:    You mean competitors of yours?

13              MR. FRANCK:    Yes.

14              THE COURT:    Okay.

15              MR. FRANCK:    I'm trying to show that this practice

16   is open -- openly done, not just by my client, but many

17   others, and as far as everybody knew, it was okay.            Nobody

18   knew they had a problem.    And --

19              THE COURT:    Are you suggesting -- I understand the

20   point.   Are you suggesting that if the tests were offered in

21   Chinese that your clients wouldn't need to copy the English

22   questions, or are you saying something different?         Because

23   you've had two lines of discussion here.

24              MR. FRANCK:    Well, let me answer it this way:         If

25   the test were given in Chinese --




                     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                         34


1                 THE COURT:    Uh-huh.

2                 MR. FRANCK:    -- all right, my clients would

3    probably have to totally revise their test prep service.

4    Let me say it that way.      Because right now it's primary --

5    it's focused on kind of a translation process.

6                 THE COURT:    But isn't it true that you're -- and

7    I'm only keying off of what you've told me.         It's been very

8    educational.    But isn't it true that your clients are

9    teaching the -- their customers, their test takers, to

10   memorize the questions and then the answers in English, as

11   opposed to your clients teaching the merits of what is

12   required to be certified?

13                It sounds like you're doing the former because

14   you're teaching them to answer in English regardless of

15   substance.

16                MR. FRANCK:   No.     Let me tell you the answer to

17   that.   The questions that my client bought from the file

18   were in the form of English question and a Chinese answer,

19   kind of like your suggestion.        My clients changed all that

20   and did a program that gave both the question and the

21   answer, all of it, in Chinese.

22                THE COURT:    Chinese or English?

23                MR. FRANCK:    Chinese.

24                THE COURT:    Okay.

25                MR. FRANCK:    Yeah.    In other words, they got the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        35


1    whole thing in Chinese.    And not just --

2              THE COURT:     So how do the test takers who go to

3    your client's service learn how to communicate in English

4    the answers which is how the test is given?

5              MR. FRANCK:     The less -- the way they do it is

6    they call it the primary words -- I'm trying to remember the

7    exact quote they use, but the question tests certain words

8    you need to know.

9              THE COURT:     Oh.

10             MR. FRANCK:     And they focus on those words and try

11   to take those words.     So the test taker knows those -- it's

12   almost like they know those words.       And if I can, I'd --

13             THE COURT:     Are these essay questions or are they

14   short answers?

15             MR. FRANCK:     It's a, b, c, d.

16             THE COURT:     Short answers, multiple choice.

17             MR. FRANCK:     It's like the multi-state exam.

18             THE COURT:     But multiple choice?

19             MR. FRANCK:     Yes, multiple choice.        That's what it

20   is, so I don't think there's any essay on it.          I don't

21   believe so.

22             THE COURT:     Okay.   I'm just trying to get the lay

23   of the land.

24             MR. FRANCK:     Yeah, I think it's just a, b, c, d

25   and that's what it is.    And they kind of walked me through




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          36


1    it.    I saw how it works.    So they did this alteration to

2    what they bought.    They took an item that had 515 questions

3    and had the -- all of which was in English, and had the

4    answer only in Chinese.      And that smacks a little bit about

5    what you're saying.       It's like you're just memorizing.      And

6    I know that's Plaintiff's issue about that.

7                And we took that -- my client took it and actually

8    had the whole thing translated into Chinese.           So now they

9    get the whole question in Chinese and the right answer in

10   Chinese, and they know like the key words.        So then when

11   they walk into the test, they may not know that whole

12   question, but they know the key words.

13               THE COURT:    I see.

14               MR. FRANCK:    I want to make a short analogy for

15   you.    You know, in China they have McDonalds.         And a lot of

16   those people don't know English, but they know how to say

17   "French fry."    They know how to say "Big Mac," okay?         And

18   they couldn't tell you, like, you know, how do you get to

19   the library?    They could never tell you, but in other words,

20   you've learned the words you need for that job.

21               THE COURT:    Well, French fries and McDonalds have

22   become international words.

23               MR. FRANCK:    Yeah, I think you're right.

24               THE COURT:    That's really the point.

25               MR. FRANCK:    Everywhere.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        37


1                 THE COURT:    Okay.   Let's switch gears to

2    Ms. Meyerhoff and find out your views on the primary issues

3    -- or Mr. Gentle?

4                 MR. GENTLE:    Gentle, yes.

5                 THE COURT:    Why don't you go ahead?

6                 MR. GENTLE:    Thank you, Judge.

7                 I think you may have noted that I just submitted

8    my application pro hac vice yesterday.

9                 THE COURT:    I think I signed it.

10                THE CLERK:    You did.

11                MR. GENTLE:    Okay, great.   So I'm hesitant to dive

12   right into the whole conversation on the merits that we just

13   heard.

14                THE COURT:    Well, it's interesting to me to hear

15   it from the Defense because I've heard a lot from you

16   guys --

17                MR. GENTLE:    Fair enough.

18                THE COURT:    -- and very little from the Defense in

19   the last 14 months --

20                MR. GENTLE:    Fair enough.

21                THE COURT:    -- in terms of, you know, their

22   positions.

23                MR. GENTLE:    So then just speaking to the issues

24   that I think are before the Court today, I think they

25   essentially fall into three buckets.        We have discovery on




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                    38


1    our claims, discovery on Defendant's counterclaims, and then

2    the Defendant's Request for Leave to Refile their

3    Counterclaim that was struck, I believe on November 1st by

4    this Court.

5               So to me it makes sense to start with the first

6    bucket of discovery that the Defendants seek.

7               THE COURT:    Well don't you think we should turn

8    first to whether I allow the amendment -- or the filing of

9    the counterclaim?

10              MR. GENTLE:    I will handle it in whichever

11   order --

12              THE COURT:    Well because we wouldn't have to

13   discuss discovery.

14              MR. GENTLE:    Fair enough.

15              THE COURT:    Because I don't think that the

16   affirmative defenses that are alleged in the Answer are

17   truly affirmative defenses to the extent of an antitrust

18   claim or due process claim.    I'm not -- that's again, not an

19   official ruling, but it struck me that those are affirmative

20   claims, but not defenses.

21              So your first position I need to know and I grant

22   you that that was not on the Agenda until yesterday, and if

23   you feel strongly about it, I'll give you a chance to

24   respond in writing.     But I would like to at least know your

25   overall position on it because I certainly don't want to get




                     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                      39


1    into a discovery battle on a claim that hasn't been filed.

2              MR. GENTLE:     Absolutely.    I'm happy to speak on

3    it, but I'd like to reserve our right to file a brief if we

4    feel that after this it is necessary.

5              THE COURT:    Okay.   Okay.

6              MR. GENTLE:     So with respect to Defendant's leave

7    to refile his counterclaims, frankly, Your Honor, I think

8    that your decision on November 1st sums it rather well about

9    why that cannot be permitted.      Your Order clearly states the

10   standard Rule 6, which addresses what we need for the Court

11   to issue a new deadline after that deadline has expired,

12   which is the case here.

13             And that's good cause and excusable neglect.       Even

14   in those situations, as you're well aware, it's in your

15   discretion, so that's the standard we're operating under

16   here.

17             The Defendant or Defendant's Counsel here today

18   joined this case June 21st, that's at Docket No. 64.       And it

19   seems to me that what we have here are three layers of

20   neglect that need to be excused.        First of all, Defendant's

21   untimeliness in the answering and filing of the

22   Counterclaims.   The ECF issue notwithstanding, as you

23   pointed out, Your Honor, there was a lapse of two weeks

24   between when Counsel says that he learned of your Order and

25   the actual filing of the Counterclaims and the Answer.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       40


1                 It seems that the responsible thing to do as an

2    Officer of the Court and in efficiency for your clients is

3    to immediately file a motion with the Court to ask for leave

4    for additional time because you know you need it.

5                 Just like you're not operating in the land of

6    ignorance anymore.     You see it on the ECF.      You know you're

7    behind.     It needs to be addressed with the Court and Counsel

8    failed to reach out the Court, Counsel failed to reach out

9    to Plaintiffs, just ignored it.       Then two weeks later drops

10   the bomb.     It's not just an Answer, it's an Answer and three

11   frankly frivolous counterclaims, totally outside the scope

12   of this litigation.

13                When we filed our Motion to Dismiss those

14   counterclaims, first argument in our motion was a Motion to

15   Strike based on their untimeliness.        And at that juncture

16   procedurally, as you cite in your Order, if there isn't good

17   cause and neglect shown at that moment, the Court doesn't

18   even have discretion to accept a late filing.

19                So on that basis alone, because Defendants in

20   their Counterclaim didn't even ask for it, you have grounds

21   to strike it.

22                Nevertheless we argued the point that they were

23   untimely.     You granted -- oh, well then, Counsel responds,

24   right?    This is our second place of negligent.

25                In the response they don't even mention the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                    41


1    argument.   They offer no excusable neglect, no good cause,

2    no reason why the Federation (indiscernible) in use could

3    incur outrageous legal expenses defending frivolous

4    counterclaims and protracted litigation because of Counsel's

5    inability to operate on ECF or whatever possible excusable

6    neglect there could be.

7                Then we arrived to the third place, Your Honor,

8    which is the current filing before us, which is finally an

9    effort to show good cause and excusable neglect and I'm

10   sorry to say that Counsel's explanation of "got busy," too

11   busy filing of frivolous counterclaims, was the reason

12   everything got backed up in this litigation.

13               Inexcusable neglect, I don't understand how it's

14   anything other than malpractice, Your Honor.

15               THE COURT:    Okay.   The -- okay, do you acknowledge

16   that there is discretion -- I have discretion under the

17   rules for good cause or neglect or whatever?

18               MR. GENTLE:    Absolutely, Your Honor.

19               THE COURT:    All right.   When can you get your

20   response in to the Motion to Extend the Deadline?

21               I mean, the motion was only filed yesterday so I

22   don't feel it would be fair to rule without a response in

23   writing.

24               MR. GENTLE:    I think it's maybe important to point

25   out that the motion is fundamentally flawed in that Rule 15




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        42


1    which governs amending a counterclaim.

2                 THE COURT:    I understand.

3                 MR. GENTLE:    It's the amendment of a counterclaim

4    that's not at issue here, Your Honor, it's a timing issue.

5    So I think if we are forced to brief that, respond to it, we

6    should also be entitled to fees at some point for responding

7    to frivolous baseless claims and misapplication of the law.

8                 THE COURT:    Okay.   You can ask for whatever you

9    want.

10                MR. GENTLE:    Then with respect, we'd ask for fees

11   if we file -- if we're forced to file a response to this

12   motion.

13                THE COURT:    Okay.   Well let me see if I understand

14   correctly.    I'm offering you time to respond in writing

15   instead of giving you exactly four days' notice on the

16   motion.     And you're telling me you don't want four -- you

17   don't want to put in something in writing, you want to just

18   rise or fall on argument here today?

19                MR. GENTLE:    No, Your Honor.   We would graciously

20   take the time to respond in writing.

21                THE COURT:    Okay.   So after that if you want to

22   ask for fees, you can ask for fees.        That's your business,

23   not mine.

24                MR. GENTLE:    Understood.

25                THE COURT:    It would seem to me that having some




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          43


1    written response would be appropriate and so let's do it

2    this way:     You can file something by Monday the 12th --

3    well, that's a holiday.      Can you get it in by the 9th?         Less

4    time I give you the faster it will be, the shorter it will

5    be, and --

6                 MR. GENTLE:    More succinct.

7                 THE COURT:    And yes, the cheaper it will be.

8                 MR. GENTLE:    I mean, your rule specifically

9    requests "succinct" pleadings.

10                THE COURT:    I ask for that.

11                MR. GENTLE:    Yes, we'd like to reply by the 9th,

12   Your Honor.

13                THE COURT:    Okay.    Let's do that.   That will be

14   great.

15                I wouldn't over think this.      I think you just get

16   it out.     It's like the equivalent of a letter and

17   double-spaced.

18                MR. GENTLE:    Okay.    Fair enough.

19                THE COURT:    The -- so you oppose this on the

20   grounds you've indicated.

21                Now let's talk about the discovery.        I'm

22   particularly focused on the issue that the -- nobody has

23   done any discovery in this case.        I'm a little frustrated

24   that you guys didn't turn over your documents, but I can't

25   criticize you because the rules do require it.          I always




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        44


1    require -- the rules allow a listing, as opposed to turning

2    the documents over and as I have told Mr. Franck, a listing

3    is worthless.

4                 So you will have to turn your documents over and I

5    gather you're prepared to do that momentarily.

6                 MR. GENTLE:    We are, Your Honor, with certain

7    restrictions on the -- and less questions, which Defendants

8    seem to believe they have a constitutional right to steal,

9    to produce and sell,

10                THE COURT:    Uh-huh.

11                MR. GENTLE:    And so those materials are highly

12   sensitive and we need to figure out a way to have them

13   reviewed without further jeopardizing the safety and

14   security of that.

15                THE COURT:    Well, is there a protective order in

16   this case?

17                MR. GENTLE:    There is a protective order.

18                THE COURT:    Counsel's eyes only?    I mean, what are

19   you talking about?

20                MR. GENTLE:    There's only -- understood I think

21   there is concern at this point about Counsel's eyes, given

22   the theories advanced in defense and in the counterclaims

23   that he has a right and his clients have a right to take

24   these questions and do whatever they want with them.

25                THE COURT:    Right.    Well, that's what the whole




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       45


1    lawsuit is about.   So you can object where you see fit.

2               MR. GENTLE:    Okay.

3               THE COURT:    But I'm having trouble believing that

4    turning over at least some questions in order to prove your

5    case that they were stolen in your opinion -- not my

6    words -- are, I mean, you have to turn some of it over.

7               MR. GENTLE:    Fair enough.   And under --

8               THE COURT:    I'm just going to tell you to keep

9    your eye on the ball.

10              MR. GENTLE:    Yes.

11              THE COURT:    I'm looking at you, but telling your

12   clients.

13              MR. GENTLE:    Yes.

14              THE COURT:    Client, to look and keep the eye on

15   the ball because frankly stop complaining about the way

16   things are alleged and talk about the substance both in your

17   Motion to Dismiss and in fighting over discovery.       If you

18   intend to prove a case, you have to turn material over.          Now

19   whether it's in question and all, that's a separate answer,

20   separate discussion I'm happy to have.

21              But we have a protective order.      It's Document 44.

22              MR. FRANCK:    Yes.

23              THE COURT:    This lawyer has not been a problem.

24   There were prior one or more lawyers that were a problem,

25   but I think that we can -- you can work something out.




                     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                     46


1                If you want to pay for some third party

2    intermediary to look at them, the questions and compare

3    them, that's an option.     We have this in here, this expert

4    consultant.   Attachment -- confidentiality agreement for

5    expert consultant or employee of any party.

6                MR. FRANCK:    Yes.

7                THE COURT:    It's Exhibit A, and itself.    I'll let

8    you work on that level of detail, but I want to be very

9    clear to the Federation that if they intend to prove their

10   claims, they will have to turn over documents to prove the

11   claims, and I don't know why you're talking about

12   counterclaims when they haven't been approved, but to the

13   extent that you're talking about affirmative defenses, which

14   are the same as counterclaims, maybe that's what you're

15   thinking.

16               I didn't hear that from the Plaintiff -- from the

17   defense, but I want to be very clear.       Nobody can use a

18   document in summary judgment, trial, or otherwise, which has

19   been objected to and not turned over in response to a valid

20   request.

21               MR. GENTLE:    Understood.

22               THE COURT:    No witness can start talking about

23   topics that were not disclosed in initial disclosures as

24   part of that witness's range of knowledge.        This is not

25   going to be a game of "gotcha."




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                     47


1              Do both sides understand that?

2              MR. GENTLE:    Yes.

3              MR. FRANCK:    Yes.

4              THE COURT:     And I'm concerned about that, okay?

5              Mr. Franck may not have been on the ball to the

6    extent he now wishes he were or his people were and I'll

7    have to deal with that, but given the fact that the

8    Plaintiff hasn't even turned over documents and is trying to

9    take depositions, I'm hard pressed to say that the discovery

10   period ending on paper at October 5th is, in fact, over and

11   prohibiting discovery.    I can't do that.

12             So you guys understandably given the number of

13   motions to dismiss and other procedural things we've been

14   dealing with have, by default, if you will, extended the

15   discovery period.

16             And I think it's necessary to extend that period

17   to some degree, but I'm not inclined to extend it very long.

18             With respect to the claims that the Plaintiff has

19   asserted, the discovery needs to be done and I'm interested

20   in hearing how much time and what you want.      I never did get

21   Mr. Franck to comment on time, but I'd like to hear from you

22   on that proposal.

23             MR. GENTLE:    Thank you, Your Honor.      Just first as

24   a matter note, the only reason discovery is still happening

25   and depositions are happening is because Counsel requested a




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                     48


1    two-week extension to provide their responses to our

2    discovery requests, --

3               THE COURT:    Uh-huh.

4               MR. GENTLE:    -- which were timely made way back in

5    August.   That pushed it out two weeks, and then Counsel

6    agreed to take depositions after close of discovery.       So

7    that was our good bid effort to --

8               THE COURT:    Fair enough.

9               MR. GENTLE:    Okay.

10              THE COURT:    But it's still going on.

11              MR. GENTLE:    Understood.     And at this time we

12   would need until the end of November when we're scheduled to

13   have our depositions and mediation.

14              THE COURT:    Okay.

15              MR. GENTLE:    Okay.    There is depositions now will

16   fall within this new discovery period.

17              THE COURT:    Yes.     So we're going to list what

18   depositions need to be taken, and we're going to limit them.

19              Well, who are you interested in taking?

20              MR. GENTLE:    Tesla Mendez, Jorge Mendez, and a

21   30(b)(6) deposition of both MMTC and MMTC Texas on -- these

22   depositions were noticed two months ago.

23              THE COURT:    And what date?

24              MR. GENTLE:    Oh, they will be -- we're working in

25   there right now.   We're currently looking at November 27,




                     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        49


1    28, 29, as a window and we're hoping to also facilitate

2    mediation within that same window in an effort to keep

3    things efficient here.

4              THE COURT:     Okay.     30(b)(6) of who?     Of what?

5              MR. GENTLE:     Of their corporate entity, so MMTC or

6    Mendez Master Training Centers, as you know it's a

7    California entity.    And then MMTC Texas, the Texas entity.

8    But we've noticed that as a single 30(b)(6).

9              MR. FRANCK:     Your Honor, if I could --

10             THE COURT:     Wait a minute.     How many depos are you

11   thinking about?    I'm just unclear.

12             MR. GENTLE:     Three.

13             THE COURT:     Total of three?

14             MR. GENTLE:     Yes.

15             THE COURT:     And do you believe -- do you know the

16   two corporate entities have the same rep, 30(b)(6) designee?

17   Do you already know that, or are you assuming it?

18             MR. GENTLE:     I believe Counsel confirmed that in

19   private on our call, but --

20             THE COURT:     Okay.

21             MR. GENTLE:     -- we'd have to toss that question

22   back to him.

23             THE COURT:     All right.     Fair enough.     Okay.

24             MR. FRANCK:     I was just going to say that very

25   question, Tesla Mendez on this will be the 30(b)(6) witness.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                   50


1              THE COURT:    So she'll testify both factually on

2    behalf of herself individually and then as the corporate

3    rep?

4              MR. FRANCK:    Yes.

5              THE COURT:    All right.    But that --

6              MR. FRANCK:    I have a suspicion -- I just did one

7    of these other day with PMK and the owner of the company and

8    it only took one day because it's just like the same thing.

9              THE COURT:    Right.

10             MR. FRANCK:    So we're good.    I think we've noticed

11   four days, so --

12             THE COURT:    So you have plenty of time?

13             MR. FRANCK:    -- we have plenty of time, yes.

14             THE COURT:    Yes, okay, good.    And so you're

15   planning it right after Thanksgiving is really the point?

16   Okay.

17             MR. GENTLE:    Yes.    That's the week after

18   Thanksgiving.   It wasn't that we noticed for four days, it's

19   that we created a four-day window to figure out

20   scheduling-wise what was going on.

21             THE COURT:    Okay.    Fair enough.

22             What is the --

23             MR. GENTLE:    Three days with mediation.

24             THE COURT:    I'm sorry?

25             MR. GENTLE:    We plan to have the depositions




                     JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        51


1    completed in two days and then a third day for mediation.

2                 THE COURT:    Oh, I see.   And who is going to be

3    your mediator?

4                 MR. GENTLE:    We have a mediator proposed to

5    Counsel.     After today if he has moment to call.

6                 THE COURT:    Are you planning on mediating in

7    Houston or in California?

8                 MR. GENTLE:   We're planning to mediate here in

9    Houston.     That came up on our conference call on Friday, as

10   well, and Counsel seems amenable to that.

11                THE COURT:    Are your depositions going to take

12   place in Houston, too?

13                MR. FRANCK:    Your Honor, we asked them if they

14   would -- my clients will be in LA at that time, so I had

15   asked them, do you mind doing the depositions at one of your

16   offices in California?      And I kind of got a maybe yes on

17   that.    It looks like the depos will happen in San Francisco

18   at the Baker McKenzie office there.        My client will fly up

19   from LA there.

20                THE COURT:    Where are your corporate documents and

21   your files and records?

22                MR. FRANCK:    Here.   They've moved here, but

23   they've still got stuff going on there.         So to just give you

24   an idea, Mr. Mendez owns a totally separate kind of business

25   there.     It's an electrical distributor company.      And he's




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                            52


1    got that going on.

2                THE COURT:    Right, okay.

3                MR. FRANCK:    So he's in LA right now and he'll be

4    there on the date of the depo, so we had said:          Can we do it

5    there?

6                THE COURT:    Here's my problem.     I want it where

7    the documents are so that if there's a -- it's a corporate

8    rep depo.     Mister may not be involved in the corporate rep

9    case, but Miss Tesla is, apparently, and my experience and I

10   grant you it's a while ago, but there are almost always

11   documents that come up during a deposition and if you're in

12   the location where the deposition -- I mean, sorry, if the

13   deposition is in the location where the documents are

14   located, it's easy to run and get documents, and finish this

15   all up on this tight schedule you're discussing.

16               MR. FRANCK:    I have a simple answer for that.        I

17   can tell you that my client has everything on her laptop.

18   And --

19               THE COURT:    So wherever it could be printed.

20               MR. FRANCK:   Yeah.   We'll bring the laptop.

21               THE COURT:    I would say so.

22               MR. FRANCK:    Yeah, so I think we'll have

23   everything.     I know what you're saying and I agree with you.

24   Stuff comes up.     And very commonly someone will ask a

25   question about a document and the witness says, "Oh, yeah, I




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                         53


1    do have that."

2                 THE COURT:    Exactly, exactly.    It's a good faith

3    response, but you want to see the document and I am trying

4    to avoid more delays, and frankly later, hassles because oh,

5    I didn't get around to it.      I didn't find the document,

6    whatever.    You know, I mean, I would like it to be pretty

7    much seamless with the depo.

8                 MR. FRANCK:    Sure.

9                 THE COURT:    That was the goal.

10                MR. FRANCK:    I think we can achieve that by having

11   an agreement, which I'll make right now, that my client will

12   bring -- I believe it would be two laptops.         I was just

13   sitting down with her going through it.         And she's got one

14   and another.

15                THE COURT:    Well and there may be -- what's it

16   called?     A legacy with archive documents and then one or

17   more current.    I don't care and I don't know, but I'm

18   mentioning it because it would be helpful.

19                All right.    So that's Plaintiff's discovery, two

20   depos, the two individuals, and then the 30(b)(6) for the

21   two companies.

22                And now let's talk about your views on depositions

23   from Defendant -- Defendants of your clients and their

24   materials or whatever.

25                MR. GENTLE:    Our position is, as I already stated,




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                      54


1    that discovery closed.       I understand that we're -- we've

2    moved beyond that now.

3                 THE COURT:    Right.

4                 MR. GENTLE:    Are you looking for the number of

5    depositions the Federation would be comfortable with?

6                 THE COURT:    Well, what have you been asked for?

7    And what have you tentatively agreed or not?

8                 MR. GENTLE:    No.   We vehemently opposed reopening

9    discovery, of course with the exception of providing all of

10   the initial disclosures, which we understand are necessary

11   to proceed to trial.

12                THE COURT:    Yeah, and let me just say, so that we

13   simplify this discussion, you will have to produce witnesses

14   because the fact that you-all did not produce documents in

15   initial disclosures prior to close of discovery, means you

16   have no documents to use in any context.         Listing them would

17   not be enough in my world.

18                So in fairness, I'm directing that you continue to

19   do the production and you work out whatever sampling or

20   whatever.    I don't think you have to give all of the

21   documents.    Strike that.

22                I don't think you have to give all the questions

23   that you've ever used in any of your exams over the years.

24   I do not think you have to do that, but to the extent that

25   some representative group are going to be produced, you have




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       55


1    to disclose those questions and you have to disclose how you

2    chose those questions, and I strongly recommend that there

3    be some randomness to the selection, okay?

4              I mean, you can also disclose additional ones that

5    you know of and copy, if that's part of your strategy, but

6    I'm not going to make you disclose all of your questions.         I

7    agree with you that would not be necessary here.

8              MR. GENTLE:     Thank you, Your Honor.

9              THE COURT:     But you do have to disclose some, and

10   so you need to figure out how to do that.

11             MR. GENTLE:     Understood.

12             THE COURT:     And frankly had the disclosures been

13   made during the discovery period, I might have a little more

14   strict view of what I would allow the Defendants, who have

15   been remiss, to get, but they are entitled to some discovery

16   and this is an awkward situation here because we developed a

17   schedule fairly early on in this case.        And then with all

18   the motions and amended complaints and the corrected and,

19   you know, my rulings, we just ran out of time, and I'm not

20   throwing stones at anybody.      We just in the real world there

21   has got to be enough time.

22             So who are you planning to produce as your person

23   with knowledge?

24             MR. GENTLE:     We've presented the head of the

25   Federation, Debra Persinger (phonetic).         I can't confirm




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        56


1    that.

2               THE COURT:    You haven't yet produced her?

3               MR. GENTLE:    No.

4               THE COURT:    But you're identifying her?

5               MR. GENTLE:    That would likely be who we would

6    produce.   I would have to confer with the client to confirm

7    that.

8               THE COURT:    Okay.    Fair enough.    And is she the

9    person who's going to know about the documents, as well?

10              MR. GENTLE:    Absolutely.

11              THE COURT:    She has on the ground knowledge of

12   what's gone on?

13              MR. GENTLE:    Yes, Your Honor.

14              THE COURT:    Great.    Okay.   Anybody else?

15              MR. GENTLE:    I don't believe so, Your Honor.      I

16   think one 30(b)(6) witness will be able to answer all of the

17   questions Counsel may have.

18              THE COURT:    Okay.    And this is on your claims

19   against Defendants, right?

20              MR. GENTLE:    Understood, yes.

21              THE COURT:    Okay.    If there is -- well, you have a

22   Motion to Dismiss that I never ruled on.         I just said the

23   counterclaim -- counterclaims were untimely.

24              MR. GENTLE:    Yes.

25              THE COURT:    And have you done any analysis -- if




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                     57


1    the counterclaims are permitted, have you done any analysis

2    of what witnesses would be necessary from your 30(b)(6)

3    standpoint?

4                MR. GENTLE:    To defend ourselves?

5                THE COURT:    To defend yourself?

6                MR. GENTLE:    Your Honor, we have not proceeded

7    that far in the planning or strategizing.

8                THE COURT:    Okay.   Well, this is the stage of the

9    play:   You-all should go ahead and do your discovery in

10   November based on what has already been requested and

11   discussed, and consider the admonition that I've given,

12   which is if you didn't produce it during the discovery

13   period, it cannot be used during motion period or at trial.

14               And if it's been requested, fine, in some sort of

15   discovery interrogatory or whatever, fine, but if it has not

16   and you want to use it, Rule 26 initial disclosures need to

17   be supplemented.

18               When would you both like to supplement your

19   20(b)(6)?     Rule 26 initial disclosures, when would you like

20   to make those disclosures and/or supplementation?        I gather

21   Plaintiff hasn't made the disclosures yet anyway.

22               MR. GENTLE:    We have not.    I believe that we would

23   endeavor to complete them prior to the depositions.

24               THE COURT:    How about sooner than that?

25               MR. GENTLE:    As soon as possible.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                           58


1               THE COURT:    What are you thinking?        Give me a

2    certain deadline.

3               MR. GENTLE:    Okay.   Let's say -- where are we at?

4    The 5th today?

5               THE COURT:    I mean, you're the Plaintiff in this

6    case.

7               MR. GENTLE:    I understand, Your Honor.        Could we

8    have two weeks, so November 21st?

9               THE COURT:    That's a little late.

10              How about November -- today is the 6th, so how

11   about November 15 -- no, November 16.       That's ten more days.

12              MR. GENTLE:    Okay.

13              THE COURT:    It's a Friday.

14              MR. GENTLE:   I just want to make sure that if I

15   have my dates clear here, we will still need to respond to

16   the current Motion for Leave by the 9th and then we'll have

17   our initial disclosure documents due on November 16.

18              THE COURT:    Right.   We intend to rule on the

19   motion almost immediately.

20              MR. GENTLE:    Okay.

21              THE COURT:    You know, it takes a few days, but

22   then 9th -- depending on when you file it, the 9th is a

23   Friday.   I'm going to endeavor to get some ruling out by the

24   13th.

25              MR. GENTLE:    Okay.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                            59


1               THE COURT:     Which is the next business day,

2    because I know you guys are -- I'm putting you on a time

3    limit and I feel the same way about myself.

4               So the 13th, somehow we'll get something out.

5               And the Motion to Dismiss that was filed has --

6    there's a Motion to Dismiss by Plaintiff against the

7    Defendant's claim substantively.        The Motion to Dismiss was

8    filed with the 12(f) motion for untimeliness.            And I think

9    that deadline -- or that motion was filed October 1.

10              MR. GENTLE:     It was a single filing, Your Honor.

11              THE COURT:     Right.   So it was responded to -- 76

12   -- oh, you did reply.

13              Mr. Franck, oh, you did respond on the 22nd of

14   October.   Okay.    So if I allow the filing of the

15   counterclaims, then I'm going to endeavor to rule on the

16   Motion to Dismiss, which I declared moot earlier.

17              And I'm not sure when I'll enter that ruling, but

18   if I do allow the counterclaims, there will not be discovery

19   on those until I've ruled on the Motion to Dismiss.            Okay?

20              I will get that ruling out.        It should get out by

21   the end of November for sure.

22              But if I do allow the counterclaims and they're

23   not dismissed, then there will need to be a little time for

24   discovery and I have not covered that discovery schedule

25   yet.   I'm anticipating that will be in December.           I think




                        JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                         60


1    there's a lot of overlap in terms of knowledge, but I'll

2    warn the Plaintiff that if I allow the counterclaims,

3    Plaintiff will have to -- both sides then will have to make

4    initial disclosures within one week on any claims that are

5    allowed.

6                 And then you'll have a month from then to do

7    discovery.    This again I'm keeping a very tight leash on

8    this.   I think this thing should have been -- or could have

9    been raised earlier in other settings and I'm trying to keep

10   the case moving along.

11                I have a Docket Control Order.      Let's see what it

12   says.

13       (Pause in the proceedings.)

14                THE COURT:   You all have extended deadlines.    ADR

15   was going to be by December 1.

16                Let me say this to you-all about ADR.      I'm going

17   to recommend that you do ADR, aim for the first week of

18   December, because by then you will have finished your depos,

19   you will know whether counterclaims are allowed, and you

20   will -- you will either have made or be about to make the

21   initial disclosures on your claims, documents in support of

22   your claims and defenses.

23                So I'm basically suggesting to you that you aim

24   for your deposition -- your mediation be the week of

25   December 10th.




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       61


1              MR. GENTLE:     Yes.    I think that's a very good

2    idea.

3              MR. GENTLE:     The mediator that we had considered

4    is available during that period.

5              THE COURT:     Is or is not?

6              MR. GENTLE:     Is.     So --

7              THE COURT:     Is?

8              MR. GENTLE:     Yes.

9              THE COURT:     Will that work for you?

10             MR. GENTLE:     Yes.    Again because the

11   representative of the Plaintiff needs to be there.

12             THE COURT:     Right.

13             MR. GENTLE:     I need to meet with the client and

14   make sure they're available.

15             THE COURT:     Sure.

16             MR. GENTLE:     And I'm sure Defendants will have to

17   do the same.

18             THE COURT:     Of course, both of you do.

19             Okay.    Have you agreed on this mediator?

20             MR. FRANCK:     Your Honor, I have not.       We've looked

21   at it Friday which was they're going to have one.         We're

22   going to talk about it right now, so.

23             THE COURT:     Okay.    Who are you thinking of?

24             MR. GENTLE:     Michael Schneider.

25             THE COURT:     Okay.     Michael Schneider, if I'm --




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       62


1    this is the former federal district judge?

2                 MR. GENTLE:    Yes, it is.

3                 THE COURT:    Michael Schneider is a very

4    experienced straight-up guy, who was a state district judge,

5    I believe, then I think was a state court of appeals judge,

6    and then became a federal district judge in the Eastern

7    District.     He was in Houston, though, for his state judge

8    career.     Then he went to take a federal bench and would get

9    the bench that he was offered, he moved to -- I don't know

10   some city in East Texas.       And he is -- I don't even know

11   what party he was when he ran.       I assume he was Republican,

12   but I'm not sure.

13                But the upshot is he was a very -- he's a straight

14   shooter.

15                So I think -- and he's smart.       So --

16                MR. FRANCK:    Sounds good to me.

17                THE COURT:    -- honestly I think he's -- and he's

18   experienced and he knows something about all of the claims

19   that parties have discussed today.         He would know something

20   about most of them, if not all.       So based on his federal

21   court experience.     So and a state court for negligence.

22                MR. FRANCK:    And he's available.

23                THE COURT:    And apparently is available.

24                MR. FRANCK:    That's good.

25                THE COURT:    He's a very nice guy from what I




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       63


1    understand.

2              MR. FRANCK:     Your Honor, obviously --

3              THE COURT:     He's not a close friend of mine.    I

4    don't socialize with him, but I'm just talking about his

5    reputation.

6              MR. FRANCK:     But I'd like to just say yes to that.

7              MR. GENTLE:     Thank you.

8              THE COURT:     All right.    So let's get the mediation

9    on the books, no matter what happens on all these other

10   preliminary rulings, and you'll get your discovery done and

11   I'm very keen on you guys being comprehensive in making the

12   disclosures.

13             The case simply isn't that complicated, and so

14   these deadlines are tight, but they’re certainly doable.

15             So I've resolved, I think, the discovery issues to

16   the extent I can.   If I allow the counterclaims, then there

17   will have to be some agreement among the parties on that.

18             I think that's about all we can do today.

19             MR. FRANCK:     Your Honor, yes.     I would question

20   about our proposed discovery.     I have it ready to be sent

21   out in the morning, the PMK deposition notice, plus the

22   request for documents.    And so my question is:     Do you want

23   -- my idea was to let them finish their depositions --

24             THE COURT:     No.   You get yours out.

25             MR. FRANCK:     Okay.   All right.




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        64


1              THE COURT:    You have to get it out.      This should

2    have been done before, but I understand because of the

3    Motions to Dismiss and whatnot, it wasn't done.       But the

4    defense has known what these claims are from day one.       I

5    mean, there's an Amended Complaint, I grant you, but it was

6    not -- it's been since July and we're now in November, so I

7    think, you know, the Amended Complaint was in May, then

8    there was the corrected in July.

9              Honestly this is a gift.

10             MR. FRANCK:    I agree.

11             THE COURT:    So get the discovery out, please.

12             MR. FRANCK:    I will get it out.      What I'm worried

13   about is getting it -- I can get it to them right away.

14             THE COURT:    Oh.

15             MR. FRANCK:    But they would have response time and

16   everything.

17             THE COURT:    Yes.    It's true, that's true.

18             You said you have it with you?

19             MR. FRANCK:    Yes.    They have it.    I've already

20   sent it to them.

21             THE COURT:    Oh.

22             MR. FRANCK:    They have it.

23             THE COURT:    Okay.

24             MR. FRANCK:    I gave it to them in a "Here's what I

25   want to do format."




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                          65


1                THE COURT:    Oh, okay.   Well so, when did you do

2    that?   Last week?

3                MR. GENTLE:    Friday.

4                MR. FRANCK:    Friday was it?     No.   I think it was

5    earlier.    You guys have had it a few days, I hope, but

6    recently, I'd say, last week.

7                THE COURT:    Okay.   So last week was November -- I

8    don't -- I'm going to say it was the -- was it on Halloween,

9    or the day after?

10               MR. GENTLE:    We were not served with discovery,

11   Your Honor.    It was merely correspondence related to the

12   meet and confer.     He had attached discovery for us to

13   consider.   We didn't get to that point if discovery reopens,

14   so we have not necessarily, so.

15               THE COURT:    I understand.     Okay.   I get it, I get

16   it.

17               MR. GENTLE:   On another point on the discovery, I

18   assume that it -- what Counsel plans to serve us with today

19   to the extent it includes request-related counterclaims --

20               THE COURT:    You'll object.

21               MR. GENTLE:    We'll object, okay.      Fair enough.

22   Thank you, Your Honor.

23               THE COURT:    But you will have to answer on

24   anything that's even, you know, reasonably within the scope

25   of the claims and defense.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       66


1                 Now the defenses are, I will clarify.       To the

2    extent that they are antitrust claims, negligence claims, or

3    due process, constitutional, civil rights, however they're

4    characterized, claims, you do not have to answer.          Those are

5    claims.     They are not defenses to your causes of action as I

6    understand it.

7                 But if they are real affirmative defenses, then

8    they're fair game.

9                 MR. GENTLE:    Understood.

10                THE COURT:    And if the draft that you received

11   last week looks like and is the same as what is being handed

12   to you today, then you have until November 21 to respond.

13   That's three weeks -- that's not three weeks.           I lied.

14   Well, it would be essentially three weeks from when you got

15   the draft.     It's expedited, but that's the price everybody

16   is paying for this late discovery after the end of the

17   discovery period and the fact that the case has been pending

18   so long, and I'm trying to keep the fees down and get you

19   focused.

20                So it's a little shy of what you'd get under the

21   rules.     Everybody is suffering under that right now, okay?

22                MR. GENTLE:    Your Honor --

23                THE COURT:    I'm just having trouble believing it

24   would be particularly difficult and I don't want you to be

25   making production after the depos.        That's part of the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                       67


1    thinking.

2                Now if you guys want to extend a day or two over

3    into Thanksgiving, which is the 22nd, that's still okay, but

4    the depos are supposed to start the 26th or 7th and I feel

5    like fairness dictates that the documents be turned over.

6                I'm having trouble believing that the genuinely

7    discoverable documents are going to be materially different

8    from what you are making production of in your initial

9    disclosures.

10               MR. GENTLE:   I believe you're correct, Your Honor.

11               THE COURT:    And so that's part of the thinking on

12   why three weeks should be plenty.

13               MR. GENTLE:    Understood.

14               THE COURT:    The initial disclosures do need to be

15   turned over, though, before then.

16               MR. GENTLE:    By the 16th, I believe.

17               THE COURT:    Exactly and I would suggest strongly

18   that to the extent possible you Bates number and then you

19   can simply refer back to document numbers, rather than

20   reproducing for the document requests.       You can say,

21   "Already done.   Documents number A, B, C."

22               Or you can do them again.     I don't care.     You

23   know, that might be easier.

24               MR. GENTLE:    I think the former was a good

25   strategy.




                      JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                        68


1              THE COURT:    But I'm not trying -- but that would

2    be acceptable is what I'm saying.

3              MR. GENTLE:   Thank you.

4              THE COURT:    And that's true for you, too.

5              MR. FRANCK:   Oh, I understand once.       Let me assure

6    you.

7              Your Honor, I have one question, though.        As far

8    as the date of our PMK deposition of their folks, --

9              THE COURT:    Yes.    We need some dates.    There's

10   only one person, sounds like.

11             MR. FRANCK:   Well, it sounds like it's going to be

12   one person, which is fine.     I was going to certainly let

13   them finish my client's depo first.

14             THE COURT:    Yes, okay.

15             MR. FRANCK:   So we'll get that done, which might

16   put us into that first week of December.

17             THE COURT:    Barely.    Let's try to do it early.

18             MR. FRANCK:   Okay.

19             THE COURT:    I know that's one of the reasons I put

20   the mediation the week of December 10th.

21             MR. FRANCK:   Okay.

22             THE COURT:    There's a free week in there.

23             MR. FRANCK:   I'm not sure if they're going to want

24   that depo in Kansas or Houston or what, so let's work that

25   out.




                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                           69


1              THE COURT:     Yeah.    What's your preference?      Do you

2    know?

3              MR. GENTLE:     I do not, Your Honor.         I'll confer

4    with my clients.    I'm just checking right now on our

5    dispositive motions.

6              THE COURT:     I'll tell you this:      I would -- unless

7    you're going to have a problem with documents along the

8    lines I mentioned with respect to the Defendants, I would

9    recommend that it be done here because it's a lot cheaper

10   and easier for you guys to host her, than for you-all to go

11   to Kansas, but that's not a requirement.

12             MR. FRANCK:     Okay.

13             THE COURT:     Just that, again, I just think that's

14   more efficient.    That's just my editorial comment.

15             MR. FRANCK:     That's fine.

16             THE COURT:     But I would love for you-all to get

17   dates worked out within the next day or two, as soon as you

18   can reach your client, okay?

19             MR. FRANCK:     Very well.     Thank you.

20             MR. GENTLE:     Thank you, Your Honor.

21             THE COURT:     All right.    I think we've covered most

22   everything.   The Record is available on audio disc or

23   whatever they call it, CD, for $35 and my minutes will

24   simply say:   Discovery rulings made.       I don't through all of

25   this and try to reconstruct.      The Record is what's on the




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                                                                     70


1    Record and the transcript, okay?

2                Otherwise, it would be too confusing.

3                MR. FRANCK:   I would like to spend $35 to get one

4    of these.

5                THE COURT:    Okay.   Well, talk to Desiree.   She is

6    downstairs.    She'll tell you how to do that.

7                MR. FRANCK:   Very well.

8                MR. GENTLE:   Thank you, Your Honor.

9                THE COURT:    Okay.   Thank you all very much.

10               You're excused.

11       (Proceedings adjourned at 2:35 p.m.)

12                                 * * * * *

13                 I certify that the foregoing is a correct

14   transcript to the best of my ability produced from the

15   electronic sound recording of the proceedings in the above-

16   entitled matter.

17   /S/ MARY D. HENRY
18   CERTIFIED BY THE AMERICAN ASSOCIATION OF

19   ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

20   JUDICIAL TRANSCRIBERS OF TEXAS, LLC

21   JTT TRANSCRIPT #59513

22   DATE:   NOVEMBER 7, 2018

23

24

25




                       JUDICIAL TRANSCRIBERS OF TEXAS, LLC
